195 S.W.3d 537 (2006)
SOCIETE AIR FRANCE, Appellant,
v.
ACTION EXPRESS, INC., d/b/a Transport Express, Inc., Respondent.
No. ED 86644.
Missouri Court of Appeals, Eastern District, Division Four.
July 11, 2006.
Carl J. Pesce, Jennifer A. Baumann, St. Louis, MO, for appellant.
David P. Bub, Kenneth R. Goleaner, St. Louis, MO, for respondent.
Before: NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Societe Air France ("Air France") appeals from a trial court order granting Action Express, Inc. ("Action Express") its Motion to Dismiss for Failure to State a Claim Upon Which Relief Can be Granted.[1] We find no error and affirm.
Air France claims two points on appeal. First, it asserts that the trial court erred in granting Action Express' Motion to Dismiss for Failure to State a Claim. Second, Air France contends that the trial court erred in failing to grant its Request for Leave to File an Amended Petition to address any pleading deficiencies. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  We remind counsel for both sides that their briefs must comply with Rule 84.04. Appellant's and Respondent's briefs contain numerous typographical errors and incorrect citations to legal authority. It is not our duty or responsibility to spend judicial time searching for the correct legal authority. Additionally, the Legal File and the Supplemental Legal File refer to Appellant's attorneys as "Attorneys for Plaintiff/Respondent" and also reverses the parties in its captions. While these mistakes do not render either party's brief inadequate, they do make the briefs confusing and more difficult to read for this court.